DETAILED ACTION
Allowable Subject Matter
Claims 56, 69, 70, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, and 92 are allowed. Regarding claim 56, the prior art does not teach or fairly suggest the method of mixing with the combination of the microfluidic device feed orientation, the mRNA therapeutic, delivery vehicle, and the mixing chamber being maintained at a temperature between 2 and 20 degrees C. Regarding claim 91, the prior art does not teach or fairly suggest the method of mixing with the combination of a microfluid device feed orientation, the opening depth, the one or more mRNA therapeutics, and the vehicle for the one or more therapeutic mRNAs. The remaining claims are allowed for the reasons stated in the Non-Final Rejection mailed 11/26/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/ANSHU BHATIA/Primary Examiner, Art Unit 1774